                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 Midwest Operating Engineers Welfare Fund;         )
 et al.,                                           )
                                                   )
                                                   )
                      Plaintiffs,                  )
                                                   )   Case No. 17-cv-5815
                 v.                                )
                                                   )   Judge: Martha M. Pacold
 R & W Clark Construction, Inc., an Illinois       )
 Corporation,                                      )
                                                   )
                       Defendant.                  )

                MOTION FOR ENTRY OF PARTIAL FINAL JUDGMENT

       Plaintiffs Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Local 150 IUOE

Vacation Savings Plan; Midwest Operating Engineers Retirement Enhancement Fund (collectively

“Funds”); Construction Industry Research and Service Trust Fund (“CRF”); and International

Union of Operating Engineers, Local 150, AFL-CIO (“Local 150” or “the Union”), hereby move,

pursuant to Rule 54(b), for entry of final judgment on this Court’s October 16, 2019 Order

awarding Plaintiffs’ attorneys’ fees in the amount of $13,187.50 against R & W Clark

Construction, Inc. (“R & W Clark”). In support of this Motion, Plaintiffs state as follows:

       1.      On August 21, 2019, this Court entered an Order granting Plaintiffs’ Motion for

Rule 37 Sanctions against R & W Clark (ECF Doc. #63, Page ID #697). Specifically, as a sanction

for R & W Clark’s continuous refusal to provide adequate responses or to produce documents

related to the amounts owed to Plaintiffs which were uncovered by Plaintiffs’ audit of R & W

Clark for the 2016 calendar year, this Court:
        a) directed the matter of all disputed amounts to which R & W Clark has refused to provide

interrogatory responses or documents to be taken as established for purposes of contributions owed

to Plaintiffs;

        b) prohibited R & W Clark from supporting or opposing claims or defenses, or from

introducing matters in evidence regarding the disputed amounts to which R & W Clark has refused

to provide interrogatory responses or documents;

        c) ordered R & W Clark to pay Plaintiffs’ costs and attorneys’ fees incurred when filing

and litigating its Motion for Sanctions, and to begin the process set forth in Local Rule 54.3 on the

effective date of the Order.

        2.       On September 11, 2019, pursuant to Local Rule 54.3(d), Plaintiffs provided to

R & W Clark a copy of the time and work records for Plaintiffs’ attorneys related to the Motion

for Sanctions. The grand total of the attorneys’ fees claimed by Plaintiffs was $13,187.50.

        3.       On October 2, 2019, R & W Clark responded to Plaintiffs’ submission of time and

work records and proof of hourly rates. R & W Clark stated that it had no objections to the fee

amounts claimed by Plaintiffs and stated that it was not waiving any issues on appeal.

        4.       On October 16, 2019, this Court granted Plaintiffs’ Motion for Attorneys’ Fees and

enter an Order compelling R & W Clark to pay Plaintiffs’ attorneys’ fees in the amount of

$13,187.50. There are no remaining disputes or issues related to this Court’s award of Plaintiffs’

attorneys’ fees resulting from this Court Sanction’s Order against R &W Clark.

        5.       Plaintiffs respectfully request that the Court enter its October 16, 2019 Order

granting attorneys’ fees as a Judgment under Rule 54(b). Fed. R. Civ. P. 54(b) authorizes the

district court to “direct entry of a final judgment as to one or more, but fewer than all, claims or




                                                 2
parties only if the court expressly determines that there is no just reason for delay.” See Peerless

Network, Inc. v. MCI Communications Services, Inc., 917 F.3d 538, 543 (7th Cir. 2019).

       6.      First, to determine if an order is truly final under Rule 54(b), a court should consider

the degree of factual overlap with remaining claims. Peerless Network, Inc., 917 F.3d at 543. Even

when multiple claims arise from the same facts, partial judgment can still be appropriate when the

claims are based on “entirely different legal entitlements yielding separate recoveries.” Id. Here,

the order granting attorneys’ fees is entirely independent from the remaining claims. The fees

were awarded as a result of R & W Clark’s refusal to comply with this Court’s order granting

Plaintiffs’ Motion to Compel. The issue of whether fees should have been awarded for R & W

Clark’s refusal to comply with this Court’s discovery Order has nothing to do with any eventual

liability for failing to pay contributions to the Funds and CRF or failing to remit dues to Local 150.

The legal and factual theories are separate in this case, and the award of fees is appropriate whether

or not Plaintiffs prevail on the underlying claims. Accordingly, the Order awarding fees is final

under Rule 54(b).

       7.      Second, there is no just reason for delay in entering partial final judgment on the

Order awarding fees. “A district court has the power to award fees before the entry of a final

judgment, and this must mean—since the whole purpose of such an award is to enable the plaintiffs

and their lawyers to see some cash before the entire litigation winds up—a power to order payment

in advance of the final judgment.” Palmer v. City of Chicago, 806 F.2d 1316, 1320 (7th Cir. 1986)

(internal citation omitted). To this point, it would be unjust to delay judgment on the award of

fees related to the sanctions Order, which would serve to delay Plaintiffs’ collection efforts on the

fee award. This is particularly true, whereas in this case, Plaintiffs have a legitimate concern about

the long-term, and even short-term chances that R & W Clark will be in business at the conclusion



                                                  3
of this case, or have the ability to pay the ultimate judgment when the case is concluded.

Accordingly, there is no just reason for delay in entering partial final judgment on the Order

awarding fees.

       WHEREFORE, pursuant to Rule 54(b), Plaintiffs respectfully request that this Court enter

partial final judgment on this Court’s October 16, 2019 Order awarding Plaintiffs’ attorneys’ fees

in the amount of $13,187.50 against R & W Clark Construction, Inc.

Dated: November 14, 2019                            Respectfully submitted,

                                             By:    /s/Robert A. Paszta
                                                    One of the Attorneys for Plaintiffs

 Attorneys for Plaintiff IUOE, Local 150               Attorneys for Plaintiff Funds and CRF

 Dale D. Pierson (dpierson@local150.org)               Steven A. Davidson (sdavidson@local150.org)
 Steven A. Davidson (sdavidson@local150.org)           Robert A. Paszta (rpaszta@local150.org)
 Robert A. Paszta (rpaszta@local150.org)               Institute for Worker Welfare, P.C.
 Local 150 Legal Department                            6140 Joliet Road
 6140 Joliet Road                                      Countryside, IL 60525
 Countryside, IL 60525                                 Ph. (708) 579-6657
 Ph. (708) 579-6663                                    Fx. (708) 588-1647
 Fx. (708) 588-1647




                                                4
                               CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that on November 14, 2019, he
electronically filed the foregoing with the Clerk of Court using the CM/CM/ECF system, which
sent notification to the following:

                                      Paul M. Bauch
                   (pbauch@bauch-michaels.com; pbauch@lakelaw.com)
                                 Kenneth A. Michaels, Jr.
                 (kmichaels@bauch-michaels.com; kmichaels@lakelaw.com)
                                     Carolina Y. Sales
                    (csales@bauch-michaels.com; csales@lakelaw.com)
                                         Lakelaw
                           53 West Jackson Boulevard, Suite 1115
                                    Chicago, IL 60604


                                           By:    /s/Robert A. Paszta
                                                  One of the Attorneys for Plaintiffs


 Attorneys for Plaintiff IUOE, Local 150             Attorneys for Plaintiff Funds and CRF

 Dale D. Pierson (dpierson@local150.org)             Steven A. Davidson (sdavidson@local150.org)
 Steven A. Davidson (sdavidson@local150.org)         Robert A. Paszta (rpaszta@local150.org)
 Robert A. Paszta (rpaszta@local150.org)             Institute for Worker Welfare, P.C.
 Local 150 Legal Department                          6140 Joliet Road
 6140 Joliet Road                                    Countryside, IL 60525
 Countryside, IL 60525                               Ph. (708) 579-6657
 Ph. (708) 579-6663                                  Fx. (708) 588-1647
 Fx. (708) 588-1647
